DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	In a preliminary amendment, claims 1-3 were cancelled and claims 4-18 were newly added.   Claims 4-18 are now pending.

Claim Objections
Claim 4 is objected to because of the following informalities:  
The Office suggests amending claim 4 to state that the sensors are configured to operate at two different temperatures.    
The Office suggests amending claim 4 by deleting “so that they are able” at line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the microprocessor is not positively recited.  It is unclear if Applicant meant to positively recite the microprocessor as part of the device structure.  For purposes of examination, the Office did not interpret the device as requiring the microprocessor which means no weight was given to the programming of the processor.  If Applicant wishes to include the microprocessor as part of the structure, the Office suggests adding an “and” at the end of line 4 and then changing lines 5-6 to read as “a microprocessor programmed to (i) control the operation of both gas sensors and (ii) differentiate between the gases detected by the semi-conductor and thermal conductive gas sensors.”
Claim 4 recites “they” at line 3, but it is unclear what “they” are referring to (the Office assumed the limitation refers to the two sensors). 
It is unclear in claim 4 whether each sensor has the ability to detect one or more of the gases.
Claim 4 states that the pattern recognition software can differentiate between “the gases,” but it is unclear which gases are being referenced.  The Office assumed it was all four. 
Claim 6 references “the sensor,” but it is unclear which sensor is being referenced. 
The term "about" in claims 7 and 8 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not use the term “about” in .
The term "short" in claim 18 is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “short” renders the limitation “duration” indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the application of a semiconductor for sensing hydrogen and methane and a thermal sensor for sensing carbon dioxide, hydrogen, and carbon dioxide (see pg. 5, lines 29-33), does not reasonably provide enablement for claim 1’s recitation for using a semiconductor and thermal conductive gas sensor to detect one or more of oxygen, hydrogen, carbon dioxide, and methane.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The broadest reasonable interpretation to one of ordinary skill in the art at the time of the x and H2S as examples.  The amount of direction provided by the applicant on how to detect oxygen is lacking.  Other than stating what the semiconductor and thermal sensors can detect, there is no other statement that suggests either of sensors can detect one or more of the four gases (meaning each sensor could in theory detect any of the four gases or all four gases).  Also there is no statement as to which sensor may be used to detect oxygen and whether oxygen detection may be accomplished using the operating temperature variation scheme.  There are examples provided at the end of the specification, but they do not state which sensor(s) is/are used to detect oxygen nor how such detection is accomplished.   The quantity of experimentation would appear to require undue experimentation as there are no specific design details provided with the sensors that would help indicate how they could be used to detect oxygen.  One may assume a temperature variation is required based on how the other sensors operate, but this would require a lot of experimenting to narrow down the correct temperature range if indeed this is method by which to detect oxygen.  The state of the prior art, based on the searches by the Office and Applicant’s own statement that sensors in the art are lacking, would suggest that the prior art field would not be very helpful in designing such a sensor to detect one or all of the gases as well as oxygen.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (cited in the 5/2/2019 IDS) in view of Stetter et al. (8884382, cited in the IDS).
Regarding claim 4, Ou et al. disclose a capsule for detecting gastrointestinal (GI) tract gases (see pg. 210, left col, section titled In vivo human gas capsules and Fig. 2) comprising two gas sensors that are both under the control of a microprocessor (see pg. 210, right col, first paragraph which notes that a sensor array may be included in the capsule for measuring intestinal gases; see pg. 211, left col., last paragraph which states that microcontrollers can be implemented in the capsule).  Ou et al. do not disclose that the sensors include:
a semi-conductor gas sensor and a thermal conductive gas sensor each operated at two different temperatures for a predetermined duration so that they are able to selectively detect one or more of oxygen, hydrogen, carbon dioxide and methane; and 
the microprocessor is programmed with software to differentiate between the gases.
However, micro-sized gas sensors were known at the time of the invention.  Stetter et al. disclose a universal MEMS based nano-sensor platform (the platform is directed to a need for measuring gases, examples are given in claim 18 including oxygen, methane, hydrogen, and carbon dioxide) that may include a semiconductor gas sensor (see col. 5, first paragraph) and a thermal conductivity sensor (see reference to TCD sensor in col. 6, last paragraph).  Stetter discusses how each sensor is operated different temperatures to detect gases (see col. 7, first and second paragraphs for the thermal conductivity detector/sensor and col. 11, 4th paragraph for the semiconductor sensor).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Ou et al. to use the two types of sensors taught by Stetter for detecting intestinal gases because the sensors do not require a lot of power to operate and/or have fast detection times.  There would have been a reasonable expectation of success given that the sensors of Stetter et al. can be fabricated on a very small scale for incorporation into a capsule.
Regarding claim 5, Stetter et al. teach the change of operational temperature alters the selectivity to said gases in the GI tract (col. 11, lines 54-57 for the semiconductor sensor and col. 7, lines 39-41 for the thermal conductivity sensor) and the microprocessor is programmed with a pattern recognition software to differentiate between the gases (see col. 7 discussion of calibration of the thermal sensor and the smart operational protocol and smart algorithm used for measuring a gas; calibration with temperature of the semiconductor sensor is required as well as operation at a certain temperature and described at col. 12, starting at the first paragraph, this is programmed into the sensor).
Claim 5 is alternatively rejected over Ou et al. in view of Stetter et al. as applied to claim 4 and further in view of Bukowiecki et al. (US 4567475).  Stetter et al. disclosure of pattern recognition may be debatable, but Bukowiecki et al. also teach a method gas detection using a 
 Regarding claim 6, Stetter et al. teach wherein the sensor includes a surface located above a micro heater to heat the sensors (see col. 11, lines 54-57 which state, “heaters … below the functionalization layers” which teach the claimed configuration or col. 18, lines 38-40 which also notes a heater below the substrate).  The rationale for modifying remains the same.
Regarding claim 9, Stetter et al. teach wherein the semi-conductor gas sensor and the thermal conductive gas sensor are pre-calibrated (see section 8 discussion above for the rejection of claim 5 for citations to calibration).
Regarding claim 11, Ou et al. disclose wherein the electronic components comprise:
a data acquisition system for switching between the sensors (see pg. 211 microcontroller section where it is inherent that the microcontroller
a coder and a modulator for producing a digital data signal (see same section discussion of converting analog to digital which is a coding function and the wireless transmission which requires modulating the data for transmission); and
an antenna for transmission to the associated data receiver (see same section reference to wireless transmission which inherently requires an antenna connected to the microcontroller).
Regarding claim 12, Ou et al. disclose wherein the outer surface of the sensor compartment is composed of a selectively permeable membrane (see pg. 211 section discussing gas-permeable membrane).
Regarding claim 13, Ou et al. disclose wherein the capsule comprises a container including a wall comprising an indigestible biocompatible polymer (Fig. 2, reference to impermeable capsule shell).
Regarding claims 14 and 15, Ou et al. disclose the capsule further comprising a temperature sensor and a pH sensor (see pg. 210, left column, lines 2-4 reference to pH and temperature sensors for the capsule device).
Regarding claim 16, Ou et al. disclose the capsule further comprising one or more sensors to selectively detect one or more of NOx, H2S, and volatile organic compounds (see Table 2 on page 211 for other possible sensors in the sensor array).
Claims 7 and 8 are rejected Ou and Stetter et al. as applied to claim 6 and further in view of MPEP section 2144.05(II)(A).  Stetter et al. do not expressly teach wherein the semi-conductor sensor is heated to a temperature of about 150°C, 200°C or 300°C and wherein the thermal sensor is heated to a temperature of about 100°C or 250°C (the Office assumes these are for the detection of particular gases), but the cited section of the MPEP states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Claims 10 and 12 are rejected Ou and Stetter et al. as applied to claim 4 and further in view of Belenky (US 2016/0367790).  Ou and Stetter et al. do not disclose wherein the semi-conductor gas sensor and the thermal conductive gas sensor are contained in a compartment of the capsule sealed from electronic components.  However, Belenky teach an ingestible device with sensors (Fig. 1, 34a/b) located inside the ingestible device 10.  Belenky teach that the all other components (including electronics, see Fig. 1) inside the space are sealed from the sensors (which means the sensors are sealed from everything inside).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Ou et al. to adopt the sealing strategy of Belenky for isolating components because this can prevent malfunction if liquids somehow leaked in.  
Regarding claim 12, Ou et al. disclose wherein the outer surface of the sensor compartment is composed of a selectively permeable membrane (see pg. 211 section discussing gas-permeable membrane).
Claim 17 is rejected over Ou et al. in view of Stetter et al. as applied to claim 4 and further in view of Kostenich et al. (US 2012/0136209).   Stetter et al. teach the capsule is adapted to continuously collect data (see col. 19, line 27-28 reference to continuous operation of the sensor), but do not teach or and that the capsule sends data signals to a data receiver continuously.  This feature of capsules was known in the arts however as demonstrated by Kostenich et al. who teach an ingestible pill device capable of continuous transmission of information (see [0105] – “In some embodiments, the wireless transmitter is, like in known ingestible imaging devices, configured for continuous transmission of the information”).  The rationale for modifying in view of Stetter’s teaching remains the same.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to .  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (cited in the 5/2/2019 IDS) in view of Amoako-Tuffour et al. (US 2015/0011874, hereinafter referred to as “A-T”).  Ou et al. disclose a capsule adapted to be introduced into the digestive system and gastrointestinal (GI) tract of a mammal (see Fig. 2) including:
a capsule shaped container (Fig. 2) including a wall comprising an indigestible, biocompatible material (this is inherent in the disclosure as it would not make sense to have the wall digest in the body and expose the inner sensors to bodily fluids or use a material that is not biocompatible and run the risk of making the patient ill) and being adapted to protect the electronic and sensor devices contained in the capsule (Fig. 2 reference to an “impermeable capsule shell”);
said capsule containing gas composition sensors operable at several temperature points (see list in Table 2 of Ou et al. of sensors, the pill when traveling through the GI tract will inherently encounter various temperatures from the mouth to interior of the body and be capable of operation) for a short duration (Fig. 2 shows a sensor output graph over a period of a few hours, thus the sensor can operate for a short duration), a temperature sensor (PG. 210, right col., lines 2-5), a micro controller (Fig. 2 reference to microprocessor), a power source (Fig. 2 reference to battery) and a wireless transmission device (Fig. 2 reference to wireless transmitter);
said capsule wall including gas permeable membranes adjacent said gas sensors (see pg. 211, left col., section titled Gas-permeable membranes); and
a microprocessor being programmed to receive data signals from the sensors and convert the signals into gas composition and concentration data and temperature data suitable 
Ou et al. do not disclose that the wall is made of a polymer.  However A-T teaches an ingestible medical device (see Abstract and Fig. 1).  The device made use a biocompatible polymer such as PES or PMMA (see [0044]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Ou et al. to use a container made of a polymer such as that taught by A-T for protecting the internal circuitry because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

NOTES:
The following references are provided for Applicant’s benefit:
	Kunt et al. (US 6095681)
	Yagawara et al. (US 5019885)
	Sakai (US 5528225)

Conclusion
Claims 4-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791

/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791